Citation Nr: 0025976	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  98-01 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a July 1997 rating 
decision from the Newark, New Jersey, Regional Office (RO), 
which assigned a schedular 30 percent evaluation for post-
traumatic stress disorder (PTSD), effective in May 1997, the 
date of receipt of the veteran's claim for increased rating.  
The veteran perfected a timely appeal to that decision in 
regard to the evaluation assigned for his service-connected 
PTSD.

By a rating action dated in February 2000, the RO assigned a 
schedular 50 percent evaluation for PTSD, effective in May 
1997, the date of receipt of the veteran's claim for 
increased rating.  Thereafter, the veteran continued to 
express his disagreement with the evaluation assigned to the 
service-connected PTSD.

In his Appeal to the Board (VA Form 9) received in January 
1998, the veteran requested a personal hearing before a 
member of the Board at the RO.  The veteran was scheduled for 
a personal hearing before a member of the Board at the RO in 
July 2000, but the veteran failed to appear for that hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's PTSD is primarily manifested by persistent 
painful intrusive memories of Vietnam trauma, frequent 
nightmares about Vietnam, avoidance of stimuli associated 
with Vietnam, diminished interest and participation in 
activities, feelings of being extremely alienated from 
others, difficulty with showing affectionate feelings, 
persistent increased arousal, difficulty falling and staying 
asleep even with medication, being irritable much too easily, 
avoidance of stress and of any social situation, fear of 
losing control of his anger, hypervigilance, and exaggerated 
startle response.  

3.  Such symptoms result in no more than occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

4.  Although the veteran left his job as a special education 
teacher, he currently maintains employment at a local hotel 
performing light maintenance and garbage and recycling work 
approximately 30 hours weekly.

5.  The veteran's PTSD is not shown to result in occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the current state of a disorder.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  38 C.F.R. § 4.2.  An evaluation of the 
level of disability present must also include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment.  38 
C.F.R. § 4.10.  Also, where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The history of the veteran's psychiatric disorder may be 
briefly described.  In a rating action dated in October 1986, 
the RO granted service connection for PTSD, following a 
review of the evidence then of record, including the service 
medical records and the report of a Department of Veterans 
Affairs (VA) examination conducted in July 1986.  A 10 
percent evaluation was assigned under the provisions of 
Diagnostic Code 9411 of the VA Schedule for Rating 
Disabilities.  38 C.F.R. Part 4.  In decisions dated in 
January 1988 and September 1995, the Board denied an 
evaluation in excess of 10 percent for PTSD, based on the 
veteran's medical history and recent clinical findings.  The 
10 percent rating remained in effect until the current claim.

A VA outpatient treatment record dated on May 1, 1997, 
included the psychologist's diagnostic impression of PTSD as 
evidenced by the veteran's being isolated and easily enraged, 
anxiety, nightmares, flashbacks, being unable to establish an 
intimate relationship, and occasional crying spells.  The 
psychologist stated that the veteran's symptoms severely 
impaired his ability to establish and maintain effective and 
favorable relationships and caused him some industrial 
impairment.

On May 22, 1997, the veteran filed a claim for an increased 
evaluation for his service-connected PTSD.

In the report of a VA psychiatric examination conducted in 
June 1997, the veteran reported complaints of decreased 
sleep, daily flashbacks of Vietnam, feelings of abandonment, 
inability to handle any type of relationship, being isolated 
and easily enraged, anxiety, nightmares, and crying spells.  
He stated that he was married for 16 years; that he has two 
sons, that he has been divorced for seven years; and that he 
is currently in a relationship that is ending after three 
years.  He mentioned that he has worked as a special 
educational teacher for the past 23 years; that he has his 
Bachelor's degree; and that he has credits towards a Master's 
degree, but never finished the dissertation.  On mental 
status examination, the veteran was alert and oriented times 
three.  His speech was hesitant at times.  He exhibited 
psychomotor agitation and continual blinking (tics).  His 
mood/affect was constricted, angry and depressed.  His memory 
was intact and his concentration was poor.  He denied any 
current suicidal or homicidal ideation.  He denied auditory 
hallucination.  He was positive for paranoia.  His 
intelligence was above average.  The veteran was tangential 
and he was able to abstract.  His insight was fair and his 
judgment was fair.  The examiner concluded that the veteran 
had a diagnosis of severe PTSD and that his current GAF score 
was 60-65.

In describing the veteran's occupational and social 
impairment, the examiner noted that, although the veteran was 
not occupationally impaired, there was industrial impairment.  
He stated that the veteran sees his work as his war zone 
inasmuch as  he can control it; and, that outside of work, 
the veteran avoids crowds or any places where there might be 
too many people.  He indicated that the veteran was 
distracted easily, which was demonstrated during the 
interview, and that he found him confused.  He mentioned that 
the veteran was socially impaired and that he had 
difficulties maintaining relationships.  He noted that the 
veteran was currently recovering from alcoholism.

In a VA outpatient treatment record dated in September 1998, 
the veteran related complaints of having bad dreams and 
nightmares of Vietnam; and that he experiences intensive 
thoughts and emotional lability.  The examiner described the 
veteran has having numbing of feelings.  The examiner 
concluded that the veteran had a diagnosis of chronic, 
delayed, moderate PTSD.  In describing occupational 
impairment, the veteran stated that his job working with 
disturbed children was like being in a war zone.

According to the report of a VA psychiatric examination 
performed in September 1999, the veteran reported complaints 
of persistent painful intrusive memories of Vietnam trauma, 
frequent nightmares about Vietnam, avoidance of stimuli 
associated with Vietnam, diminished interest and 
participation in activities, feelings of being extremely 
alienated from others, difficulty with showing affectionate 
feelings, persistent increased arousal, difficulty falling 
and staying asleep even with medication, being irritable much 
too easily, avoidance of stress and of any social situation, 
fear of losing control of his anger, hypervigilance, and 
exaggerated startle response.

In describing his occupational history, the veteran stated 
that he was a teacher in special education for approximately 
25 years.  He said that his difficulty functioning with his 
PTSD caused him to retire one and a half years previously 
from this position.  He indicated that he has worked 
intermittently since then with his more recent employment 
starting last summer and continuing to the present.  He 
reported that this employment has been at a local hotel doing 
light maintenance and garbage and recycling work.  He 
mentioned that he was still working there right now 
approximately 30 hours weekly, but expects the job to end, as 
the hotel only needed him seasonally.  He stated that he has 
been able to keep this job because, "I can hold this job 
because it doesn't talk back."  Additionally, he stated that 
he was able to work as long as he was left alone with little 
personal stress.  He expressed that he was not able to 
sustain his job as a teacher, his trained profession, because 
he found the interpersonal stresses of teaching too 
overwhelming.  He said that his psychiatrist felt that his 
PTSD symptoms were making him "disabled and unemployable."  
In summary, the examiner noted that the veteran's chronic 
PTSD symptoms cause him to have great difficulty maintaining 
work relationships.

In describing adult social history, the veteran reported that 
he was divorced over 10 years previously and that he does not 
date or socialize.  He stated that he does not have any close 
friends; that he keeps up with his two sons on an infrequent 
basis; that the only time that he speaks to people was when 
they called him on the telephone; and that he never calls 
anyone.  In summary, the examiner indicated that the 
veteran's symptoms severely impaired his abilities to 
establish and maintain effective relationships.

On mental status examination, the veteran was dressed neatly 
and casually.  He was very apprehensive in his behavior.  His 
attitude was guarded, but cooperative.  He was calm in his 
motor activity.  His mood was depressed and anxious, and his 
affect was irritable and constricted.  His speech was normal 
and his perceptions were normal.  His thought processes were 
intact, but persistent re-experiencing of Vietnam trauma 
marred his thought content.  He had no present suicidal 
ideation and no history of past suicide attempts.  He had no 
problems with homicidal ideation, and no recent history of 
assaultive behavior.  He goes to great lengths to avoid being 
around people and being in stressful situations, so as to 
avoid becoming angry and risk getting into fights.  He was 
oriented times three.  His recent and remote memories were 
intact.  His concentration was somewhat impaired.  His 
ability to think abstractly and his judgment were both 
intact.  He had moderate problems with anger discontrol.  He 
had adequate insight into his psychiatric disorder.  The 
examiner concluded that the veteran had a diagnosis of 
chronic PTSD and that his current GAF score was 52.

In summary, the examiner concluded that the veteran suffered 
from serious isolation, impairment dealing with people 
causing him to be unable to work in his trained profession as 
a teacher, and moderate to serious PTSD symptoms.

The veteran's PTSD is currently evaluated as 50 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).  Such a rating is appropriate when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).

Considering the evidence of record in light of the applicable 
schedular criteria, the Board finds that the preponderance of 
the evidence is against a rating higher than 50 percent for 
the veteran's service-connected PTSD.

Clearly, the evidence of record documents the veteran's 
primary complaints of persistent painful intrusive memories 
of Vietnam trauma, frequent nightmares about Vietnam, 
avoidance of stimuli associated with Vietnam, diminished 
interest and participation in activities, feelings of being 
extremely alienated from others, difficulty with showing 
affectionate feelings, persistent increased arousal, 
difficulty falling and staying asleep even with medication, 
being irritable much too easily, avoidance of stress and of 
any social situation, fear of losing control of his anger, 
hypervigilance, and exaggerated startle response, as all 
associated with his service-connected PTSD.  However, such 
evidence also demonstrates that he has been found to be alert 
and oriented; that he engages in some socialization with 
people when they call him on the telephone; and that he keeps 
up with his sons on an infrequent basis.  

Additionally, while the veteran's behavior was recently 
described as apprehensive, his attitude was described as 
guarded, his mood was described as depressed and anxious, his 
affect was described as irritable and constricted, his 
thought content was described as marred by persistent re-
experiencing of Vietnam trauma, his concentration was 
described as somewhat impaired, that he went to great lengths 
to avoid being around people and being in stressful 
situations, and he had moderate problems with anger 
discontrol, he was cooperative; he was calm in his motor 
activity; his speech was normal; his perceptions were normal; 
his thought processes were intact; his recent and remote 
memories were found to be intact; his ability to think 
abstractly and judgment were intact; and his insight was 
adequate; the examiner also noted that he was financially 
competent.  Furthermore, it appears that the veteran 
maintains appropriate hygiene, and does not suffer from any 
current suicidal or homicidal ideation or auditory 
hallucination.  Moreover, the examiner stated that the 
veteran engaged consistently in individual psychotherapy 
treatment in the Psychology unit until approximately one year 
previously when he moved too far away to go the Lyons VA 
Medical Center frequently; and that he still takes prescribed 
medications, Buspirone and Hydroxyzine, for symptoms 
associated with PTSD.

The Board acknowledges that in the June 1997 examination 
report, the examiner assigned a Global Assessment of 
Functioning (GAF) Score of 60-65 [which, according to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), impairment falling between moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attack) or 
moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers; and some mild symptoms [e.g., depressed mood and 
mild insomnia] or some difficulty in social, occupational, or 
school functioning, (e.g., occasional truancy, or theft 
within the household), but generally functioning pretty well, 
with some meaningful interpersonal relationships.  Consistent 
therewith, the VA examiner in September 1999 has assigned a 
GAF score of 52 [reflecting, as noted above, moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning].

In any event, the Board emphasizes that, like an examiner's 
characterization of the disability (e.g., as mild, moderate, 
or severe), the assigned GAF is just one piece of information 
to be considered, and the Board is obligated to review all 
pertinent evidence and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  Here, the evidence, as a whole, demonstrates 
that the veteran suffers from no more than occupational and 
social impairment with reduced reliability and productivity; 
this disability picture is consistent with the currently 
assigned 50 percent evaluation.

Significantly, the evidence does not demonstrate that the 
veteran's PTSD results in such impairment as is contemplated 
by the next higher, 70 percent, evaluation. Indeed, the 
evidence does not demonstrate that the veteran's PTSD is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  As the criteria for the 
next higher evaluation are not met, it logically follows that 
the criteria for the maximum 100 percent evaluation likewise 
are not met.

Finally, the Board finds, as did the RO, that the evidence of 
record does not present such an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular rating schedule standards and to 
warrant assignment of an increased evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (1999).  There 
is no showing that the veteran's PTSD, alone, has resulted in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) or necessitated 
frequent periods of hospitalization.  Further, symptoms of 
the service-connected PTSD are not otherwise shown to be so 
exceptional or unusual that the schedular criteria are 
inadequate to evaluate them.  In the absence of evidence of 
such factors, the Board finds that criteria for submission 
for assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v Brown, 8 Vet. App. 218, 227 (1995).

The evidence clearly demonstrates to the Board that no more 
than a 50 percent rating under 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999) is warranted.  As the preponderance of the 
evidence is against the claim for a higher evaluation, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).



ORDER

An increased rating for PTSD is denied.



		
	D. C. Spickler
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 12 -


- 11 -


